DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2019 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a differential device measuring tool and method for measuring an inflow amount of a lubricating oil flowing into a housing space through a communication hole during rotation of a differential case having a collecting portion housed in the housing space where the differential gear mechanism is not housed, arranged so as not to interfere with the rotating differential case, and having a recess opened in a direction substantially orthogonal to the rotation axis for collecting a lubricating oil flowing into the housing space through the communication hole; and a deriving portion inserted into the through-hole of the bearing boss, and having a  deriving flow channel, the deriving flow channel communicating with the recess of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2015/0002677 to Peret et al. teaches a flow meter for measuring fluid flow.
U.S. Publication No. 2014/0346119 to Ammler et al. teaches a measurement device for oil flow rate.
U.S. Publication No. 2010/0311533 to Balenda, II et al. teaches a differential with an aperture in the side for fluid to get to the differential gears. 
Canadian Patent No. CA2841979 to Sheets teaches a transmission that can measure oil levels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655